



Exhibit 10(b)


FORM OF RESTRICTED STOCK UNIT AGREEMENT
            This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as
of the Date of Grant set forth above by and between UNITED RENTALS, INC., a
Delaware corporation, having an office at 100 First Stamford Place, Suite 700
Stamford, CT  06902 (the “Company”), and Awardee, currently an employee of the
Company or an affiliate of the Company.
            In consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.                  Grant of Restricted Stock Units.  The Company, pursuant to
the United Rentals, Inc. 2019 Long Term Incentive Plan (the “Plan”), which is
incorporated herein by reference, and subject to the terms and conditions
thereof and of this Agreement, hereby grants to Awardee (also referred to as
“you”) Restricted Stock Units (the “Units”). Your failure to execute and/or
electronically sign and return a copy of this Agreement within 30 days of
receipt shall automatically effect a cancellation and forfeiture of the Units,
except as determined by the Company in its sole discretion.
2.                Vesting; Forfeiture 
(i)        Vesting.  Provided you have remained continuously employed by the
Company or an affiliate of the Company through the relevant date of vesting, the
Units shall vest as indicated on the UBS Platform.
 
(ii)      Forfeiture based on Termination/Resignation.  Except as set forth in
Section 7 and 8, if you cease to be employed by the Company or an affiliate of
the Company for any reason whatsoever, including, but not limited to, a
termination by the Company or an affiliate of the Company with or without
“Cause” (as hereinafter defined) or a resignation by you with or without “Good
Reason” (as hereinafter defined), all unvested Units shall be canceled and
forfeited as of the date of such termination.
 
3.                  Transfer. Except as may be effected by will or other
testamentary disposition or by the laws of descent and distribution, the Units
are not transferable, whether by sale, assignment, exchange, pledge, or
hypothecation, or by operation of law or otherwise before they vest and are
settled, and any attempt to transfer the Units in violation of this Section 3
will be null and void.
 
4.                  Settlement upon Vesting. 
 
(i)              General.  Except as provided in Section 8, vested Units shall
be settled in shares of the common stock, $.01 par value, of the Company
(“Shares”), on a one-for-one basis, as soon as practicable (but not more than 30
days) following each date on which one or more Units vest, provided in each case
that Awardee has satisfied their tax withholding obligations with respect to
such vesting as described in this Agreement. Shares, in a number equal to the
number of Units that have so vested, will be issued by the Company in the name
of Awardee by electronic book-entry transfer or credit of such shares to an
account of Awardee maintained with such brokerage firm or other custodian as the
Company determines. Alternatively, in the Company’s sole discretion, such
issuance may be effected in such other manner (including through physical
certificates) as the Company may




--------------------------------------------------------------------------------





determine and/or by transfer or credit to such other account of Awardee as the
Company or Awardee may specify.
(ii)             Section 409A.  It is the Company’s intent that payments under
this Agreement shall comply with Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”) to the extent applicable, and this Agreement
shall be interpreted, administered and construed consistent with such intent. 
If, and only to the extent that, (1) the Units constitute “deferred
compensation” within the meaning of Section 409A and (2) the Awardee is deemed
to be a “specified employee” (as such term is defined in Section 409A and as
determined by the Company), the payment of vested Units on account of the
Awardee’s termination of employment shall not be made until the first business
day of the seventh month after the Awardee’s “separation from service” (as such
term is defined and used in Section 409A) with the Company, or if earlier, the
date of the Awardee’s death.  Each payment or delivery under this Agreement will
be treated as a separate payment or delivery for purposes of Section 409A.
 
5.                  Forfeiture. You acknowledge that an essential purpose of the
grant of the Units is to ensure the utmost fidelity by yourself to the interests
of the Company and its affiliates and to your diligent performance of all of
your understandings and commitments to the Company and its affiliates.
Accordingly, YOU SHALL NOT BE ENTITLED TO RETAIN THE UNITS OR RECEIVE SHARES IN
SETTLEMENT THEREOF, , OR RETAIN THE PROCEEDS FROM THE SALE OF ANY UNIT(S) OR
SHARES(S), EITHER DURING OR AFTER TERMINATION OF YOUR EMPLOYMENT WITH THE
COMPANY OR AN AFFILIATE OF THE COMPANY IF YOU BREACH ANY OF THE OBLIGATIONS
IMPOSED IN SECTION 17 OF THIS AGREEMENT, OR IF THE COMPANY, IN ITS SOLE
DISCRETION, DETERMINES THAT YOU HAVE AT ANY TIME ENGAGED IN ANY OTHER “INJURIOUS
CONDUCT” (AS HEREINAFTER DEFINED).
 
            In the event of any such determination, the Company shall be
entitled, at its sole discretion and/or election, to the following relief, in
addition to any other relief to which the Company may be entitled under any
other agreement or applicable law:
 
(i)               the Units shall terminate and be forfeited as of the date of
such determination; and/or
 
(ii)             Awardee shall (a) transfer back to the Company, for
consideration of $.01 per Share, all Shares that are held, as of the date of
such determination, by Awardee and that were acquired upon settlement of the
Units (Shares so acquired, the “Acquired Shares”) and (b) to the extent such
Acquired Shares have previously been sold or otherwise disposed of by Awardee,
repay to the Company the aggregate Fair Market Value (as defined in the Plan) of
such Acquired Shares on the date of such sale or disposition, less the number of
such Acquired Shares times $.01; and/or
 
(iii)           Awardee shall pay to the Company the value of all Units and/or
Shares received and/or sold by Awardee at any time under this Agreement, as
calculated as of the date(s) of such receipt and/or sale, as may be elected by
the Company; and/or
 
(iv)            Any and all relief available to the Company under any employment
agreement or other agreement with Awardee, including any relief that, by its
terms, relates to stock options, restricted stock, and/or restricted stock units


2

--------------------------------------------------------------------------------





 
For purposes of the preceding clause (ii)(b) of this Section 5, the amount of
the repayment described therein shall not be affected by whether Awardee
received such Fair Market Value with respect to such sale or other disposition,
and repayment may, without limitation, be effected, at the discretion of the
Company, by means of offset against any amount owed by the Company to Awardee.
 
“Injurious Conduct” for purposes of this Agreement shall mean (i) Awardee’s
fraud, misappropriation, misconduct or dishonesty in connection with his or her
duties; (ii) any act or omission which is, or is reasonably likely to be,
materially adverse or injurious (financially, reputationally or otherwise) to
the Company or any of its affiliates; (iii) Awardee’s breach of any material
obligations contained in this Agreement, or of Awardee’s employment agreement or
offer letter with the Company, including, but not limited to, any restrictive
covenants or obligations of confidentiality contained therein; (iv) conduct by
Awardee that is in material competition with the Company or any affiliate of the
Company; or (v) conduct by Awardee that breaches Awardee’s duty of loyalty to
the Company or any affiliate of the Company.
 
6.                  Securities Laws Restrictions. You represent that when the
Units are settled, you will be acquiring Shares for your own account and not on
behalf of others. You understand and acknowledge that federal and state
securities laws govern and restrict your right to offer, sell or otherwise
dispose of any Shares so received unless otherwise covered by a Form S-8 or
unless your offer, sale or other disposition thereof is otherwise registered
under the Securities Act of 1933, as amended, (the “1933 Act”) and state
securities laws or, in the opinion of the Company’s counsel, such offer, sale or
other disposition is exempt from registration thereunder. You agree that you
will not offer, sell or otherwise dispose of any such Shares in any manner which
would: (i) require the Company to file any registration statement with the
Securities and Exchange Commission (or similar filing under state laws) or to
amend or supplement any such filing or (ii) violate or cause the Company to
violate the 1933 Act, the rules and regulations promulgated thereunder or any
other state or federal law. You further understand that (i) any sale of the
Shares you acquire upon settlement of the Units are subject to the Company’s
insider trading rules and policies, as they exist from time to time, and (ii)
the certificates for such Shares will bear such legends as the Company deems
necessary or desirable in connection with the 1933 Act or other rules,
regulations or laws.
 
            If you are a director, officer or principal shareholder, Section
16(b) of the Securities Exchange Act of 1934 (the “1934 Act”) further restricts
your ability to sell or otherwise dispose of Shares acquired upon settlement of
the Units.
 
7.                  Change in Control; Death or Disability.
 
(i)               In the event of either (A) a Change in Control (as defined
below) that results in none of the common stock of the Company or any direct or
indirect parent entity being publicly traded or (B) a termination of Awardee’s
employment by the Company or an affiliate of the Company without Cause, or by
Awardee for Good Reason, within 12 months after any Change in Control, then all
Units that have not previously become vested or been forfeited shall become
immediately vested and nonforfeitable upon the occurrence of such event.
(ii)             In the event of a termination of Awardee’s employment as a
result of Awardee’s death or permanent disability (as defined under the
Company’s long-term disability policies), then all Units that have not
previously become vested or been forfeited shall become immediately vested and
nonforfeitable on the date of such termination.


3

--------------------------------------------------------------------------------





(iii)            For purposes of this Agreement, “Change in Control” means (A)
any person or business entity  becomes a “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power represented by then
outstanding voting securities of the Company or (B) the consummation of a merger
of the Company, the sale or disposition by the Company of all or substantially
all of its assets within a 12-month period, or any other business combination of
the Company with any other corporation or business entity, but not including any
merger or business combination of the Company which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or business combination. 
(iv)            For purposes of this Agreement, “Cause” means (A) Awardee’s
continued failure to substantially perform his or her duties (other than as a
result of total or partial incapacity due to physical or mental illness), (B)
Awardee’s commission of a crime constituting (x) a felony under the laws of the
United States or any state thereof or (y) a misdemeanor involving moral
turpitude, (C) Awardee’s fraud, misappropriation, misconduct or dishonesty in
connection with his or her duties, (D) any act or omission which is, or is
reasonably likely to be, materially adverse or injurious (financially,
reputationally or otherwise) to the Company or any of its affiliates, (E)
Awardee’s breach of any material obligations contained in Awardee’s employment
agreement or offer letter with the Company, including, but not limited to, any
restrictive covenants or obligations of confidentiality contained therein (F)
Awardee’s breach of the Company’s Code of Conduct or (G) Awardee’s material
breach of any Company policies and procedures applicable to Awardee.
(v)              For purposes of this Agreement, “Good Reason” shall exist if
Awardee resigns his or her employment following the Company’s (A) material
reduction of Awardee’s base salary, or (B) requirement that Awardee relocate
more than 50 miles from Awardee’s current principal location of employment;
“Good Reason” shall exist only if Awardee has given written notice to the
Company within 30 days after the initial occurrence of the event, with a
reference to this Agreement, and the Company has not cured such event by the
15th day after the date of such notice.
 
(vi)            For purposes of this Agreement, in the event Awardee has an
employment agreement with the Company or an affiliate of the Company that
provides definitions for the terms “Cause” and/or “Good Reason,” then, during
the time in which Awardee’s employment agreement is in effect, the definitions
provided within Awardee’s employment agreement shall be used instead of the
definitions provided above.
 
8.                  Retirement. In the event of a termination of Awardee’s
employment as a result of Awardee’s Retirement, then all Units shall become
immediately vested and nonforfeitable, and the Units shall be settled in Shares,
on a one-for-one basis, as soon as practicable (but not more than 30 days)
following the date of the Awardee’s Retirement, provided that Awardee has
satisfied his or her tax withholding obligations with respect to such Units as
described in this Agreement and Awardee has not breached any material
obligations contained in Awardee’s employment agreement or offer letter with the
Company, including, but not limited to, any restrictive covenants or obligations
of confidentiality


4

--------------------------------------------------------------------------------





contained therein. Upon settlement, Shares, in a number equal to the number of
vested Units, will be issued by the Company in the name of Awardee by electronic
book-entry transfer or credit of such shares to an account of Awardee maintained
with such brokerage firm or other custodian as the Company determines.
Alternatively, in the Company’s sole discretion, such issuance may be effected
in such other manner (including through physical certificates) as the Company
may determine and/or by transfer or credit to such other account of Awardee as
the Company or Awardee may specify.  For Purposes of this Agreement,
“Retirement” means an Awardee’s resignation of employment (while in good
standing with the Company) following expiration of a one-year period commencing
upon Awardee’s provision to the Company, after Awardee has reached age 60 and
attained age plus years of service to the Company equal to 70, of written notice
of Awardee’s intention to retire.  
9.                  Withholding Taxes. The Awardee shall pay to the Company, or
make provision satisfactory to the Company for payment of, the minimum aggregate
federal, state and local taxes required to be withheld by applicable law or
regulation in respect of the vesting of any portion of the Units hereunder, or
otherwise as a result of your receipt of the Units, no later than the date of
the event creating the tax liability. The Company may, and, in the absence of
other timely payment or provision made by Awardee that is satisfactory to the
Company, shall, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to Awardee, including, but not
limited to, by withholding Shares which otherwise would be delivered hereunder.
In the event that payment to the Company of such tax obligations is made by
delivery or withholding of Shares, such Shares shall be valued at their Fair
Market Value (as determined in accordance with the Plan) on the date of such
delivery or withholding.
10.              No Rights as a Stockholder.  Neither the Units nor this
Agreement shall entitle Awardee to any voting rights or other rights as a
stockholder of the Company unless and until Shares have been issued in
settlement thereof. Without limiting the generality of the foregoing, no
dividends or dividend equivalents shall accrue or be paid with respect to any
Units.
11.              Conformity with Plan. This Agreement, and the Units awarded
hereby, are intended to conform in all respects with, and are subject to all
applicable provisions of, the Plan, which is incorporated herein by reference.
Any inconsistencies between this Agreement and any mandatory provisions of the
Plan shall be resolved in accordance with the terms of the Plan, and this
Agreement shall be deemed to be modified accordingly. By executing and returning
this Agreement, you acknowledge your receipt of the Plan and agree to be bound
by all the terms and conditions of the Plan as it shall be amended from time to
time.
 
12.              Employment and Successors. Nothing herein confers any right or
obligation on you to continue in the employ of the Company or any affiliate of
the Company or shall affect in any way your right or the right of the Company or
any affiliate of the Company, as the case may be, to terminate your employment
at any time. The agreements contained in this Agreement shall be binding upon
and inure to the benefit of any successor to the Company by merger or
otherwise.  Subject to the restrictions on transfer set forth herein, all of the
provisions of the Plan and this Agreement will be binding upon the Awardee and
the Awardee’s heirs, executors, administrators, legal representatives,
successors and assigns.
 
13.              Awardee Advised To Obtain Personal Counsel and Tax
Representation. IMPORTANT: The Company and its employees do not provide any
guidance or advice to individuals who may be granted Units under the Plan
regarding the federal, state or local income tax consequences or employment tax
consequences of participating in the Plan. Notwithstanding any withholding by
the Company of taxes hereunder, Awardee remains responsible for determining
Awardee’s


5

--------------------------------------------------------------------------------





own personal tax consequences with respect to the Units, any vesting thereof,
the receipt of Shares upon settlement, any subsequent disposition of Shares and
otherwise of participating in the Plan, and also ultimately remains liable for
any tax obligations in connection therewith (including any amounts owed in
excess of withheld amounts). Accordingly, Awardee may wish to retain the
services of a professional tax advisor in connection with the Units and this
Agreement.
14.              Beneficiary Designation. The Awardee may designate one or more
beneficiaries, from time to time, to whom any benefit under this Agreement is to
be paid in case of Awardee’s death. Each designation must be in writing, signed
by Awardee and delivered to the Company. Each new designation will revoke all
prior designations.
15.              Adjustments for Changes in Capital Structure. In the event any
change is made to the Shares by reason of any dividend of shares or
extraordinary cash dividend, stock split or reverse stock split,
recapitalization, reorganization, merger, consolidation, split-up, combination
or exchange of shares, or other change affecting the outstanding Shares as a
class without the Company’s receipt of consideration, the Company shall make
such appropriate adjustments to the Units as it determines are equitable and
reasonably necessary or desirable to preserve the intended benefits under this
Agreement.
16.              Disputes. Any question concerning the interpretation of or
performance by the Company or Awardee under this Agreement, including, but not
limited to, the Units, their vesting, settlement or forfeiture, or the issuance
or delivery of Shares upon settlement, or any other dispute or controversy that
may arise in connection herewith or therewith, shall be determined by the
Company in its sole and absolute discretion; provided, however, that, following
a Change in Control, any determinations by the Company or a successor entity
with respect to the existence or not of Injurious Conduct, Cause or Good Reason,
or any other post-Change in Control determination that would effect a forfeiture
of all or a portion of the Units, must be objectively reasonable.
Notwithstanding the foregoing, the Parties acknowledge that any litigation shall
be resolved as described in Section 18(e) below. 
17.              Non-Compete Provisions.  IMPORTANT: The following covenants are
made by Awardee in exchange for good and valuable consideration, including but
not limited to the opportunity to receive the Units as set forth more fully
above.  Such covenants were material inducements to the Company in deciding to
invest in Awardee, to award said Units, and in entering into this Agreement. 
Awardee understands that a violation of this Section may result in, among other
things, forfeiture of Units/Acquired Shares and/or repayment to the Company of
the value thereof.  For purposes of this Section 17, references to the “Company”
shall include any and all affiliates of the Company with which Awardee was
employed during the relevant time period(s); and the termination date of
Awardee’s employment shall be the date Awardee is no longer employed by the
Company or any of its affiliates.
(a)    During his or her employment by the Company and for a period of 12 months
immediately following the termination of his or her employment for any reason
whatsoever, whether or not for Cause or by resignation (whether or not for Good
Reason), Awardee will not, directly or indirectly (whether through affiliates,
relatives or otherwise):
(i)              in any Restricted Area (as hereinafter defined), be employed or
retained by any person or entity who or which then competes with the Company in
the Restricted Area to any extent, nor will Awardee directly or indirectly own
any interest in any such person or entity or render to it any consulting,
brokerage, contracting, financial or other services or any advice, assistance or
other accommodation. Awardee shall be deemed to be employed or retained in the
Restricted Area if Awardee has an office in the Restricted Area or if Awardee
performs any duties or renders any advice with respect to any competitive
facility,


6

--------------------------------------------------------------------------------





business activities or customers in the Restricted Area. A “Restricted Area”
means any geographic area in which or in relation to which Awardee shall have
performed any duties, or in/for which Awardee had management, financial, sales,
corporate or other responsibilities, for the Company during the one-year period
preceding the termination of his or her employment.
(b)   During his or her employment by the Company and for a period of 12 months
immediately following the termination of his or her employment for any reason
whatsoever, whether or not for Cause or by resignation (whether or not for Good
Reason), Awardee will not anywhere directly or indirectly (whether as an owner,
partner, employee, consultant, broker, contractor or otherwise, and whether
personally or through other persons):
(i)              solicit or accept the business of, or call upon, any customer
or potential customer of the Company with whom Awardee dealt, on behalf of the
Company, at any time during the one year period immediately preceding the
termination of his or her employment with the Company, for the purpose of
providing any product or service reasonably deemed competitive with any product
or service then offered by the Company;
(ii)            solicit or accept the business of, or call upon, any person or
entity, or affiliate of any such person or entity, who or which is or was a
customer, supplier, manufacturer, finder, broker, or other person who had a
business relationship with the Company or who was a prospect for a business
relationship with the Company at any time during the period of Awardee’s
employment, for the purpose of providing or obtaining any product or service
reasonably deemed competitive with any product or service then offered by the
Company;
(iii)          approve, solicit or retain, or discuss the employment or
retention (whether as an employee, consultant or otherwise) of any person who
was an employee of the Company at any time during the one-year period preceding
the termination of Awardee’s employment by the Company.  (Nothing in this
section restricts employees from engaging in protected activities with other
employees concerning their wages, hours, and working conditions as set forth in
Section 7 of the National Labor Relations Act);
(iv)          solicit or encourage any person to leave the employ of the
Company; or
(v)            call upon or assist in the acquisition of any company which was,
during the term of this Agreement, either called upon by an employee of the
Company  or by a broker or other third party, for possible acquisition by the
Company or for which an employee of the Company or other person made an
acquisition analysis for the Company; or own any interest in or be employed by
or provide any services to any person or entity which engages in any conduct
which is prohibited to Awardee under this Section 17(b).
(c)    All time periods under Section 17 of this Agreement shall be computed by
excluding from such computation any time during which Awardee is in violation of
any provision of Section 17 of this Agreement and any time during which there is
pending in any court of competent jurisdiction any action (including any appeal
from any final judgment) brought by any person, whether or not a party to this
Agreement, in which action the Company seeks to enforce the agreements and
covenants in this Agreement or in which any person contests the validity of such
agreements and covenants or their enforceability or seeks to avoid their
performance or enforcement.


7

--------------------------------------------------------------------------------





(d)   Before taking any position with any person or entity during the 12 month
period following the termination of his or her employment for any reason, with
or without Cause or by resignation, Awardee will give prior written notice to
the Company of the name of such person or entity.  Irrespective of whether such
notice is given, the Company shall be entitled to advise each such person or
entity of the provisions of this Agreement, and to correspond and otherwise deal
with each such person or entity to ensure that the provisions of this Agreement
are enforced and duly discharged. Awardee understands and expressly agrees that
the obligation to provide written notice under this Section 17(d) is a material
term of this Agreement, and that the failure to provide such notice shall be a
material breach of this Agreement, and shall constitute a presumption that any
employment about which he or she failed to give notice violates Section 17(a) of
this Agreement.
(e)    Awardee understands that the provisions of this Agreement have been
carefully designed to restrict his or her activities to the minimum extent which
is consistent with law and the Company's requirements. Awardee has carefully
considered these restrictions, and Awardee confirms that they will not unduly
restrict Awardee’s ability to obtain a livelihood. Awardee has heretofore
engaged in businesses other than the business in which he will be engaged on
behalf of the Company.  Before signing this Agreement, Awardee has had the
opportunity to discuss this Agreement and all of its terms with his or her
attorney.
(f)    Since monetary damages will be inadequate and the Company will be
irreparably damaged if the provisions of Section 17 of this Agreement are not
specifically enforced, the Company shall be entitled, among other remedies under
this Agreement, any other agreement, and/or applicable law (i) to an injunction
(without any bond or other security being required) restraining any violation of
Section 17 of this Agreement by Awardee and by any person or entity to whom
Awardee provides or proposes to provide any services in violation of this
Agreement, (ii) to require Awardee to hold in a constructive trust, account for
and pay over to the Company all compensation and other benefits which Awardee
shall derive in whole or in part as a result of any action or omission which is
a violation of any provision of this Agreement and (iii) to require Awardee to
hold in constructive trust, account for, and transfer/return and/or repay the
value of the Units/Acquired Shares as described in Section 5
(g)   The courts enforcing Section 17 of this Agreement shall be entitled to
modify the duration, scope or other provision of any restriction contained
herein to the extent such restriction would otherwise be unenforceable, and such
restriction as modified shall be enforced.
(h)   NOTICE.  18 U.S.C. § 1833(b) provides: An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that -(A) is made-(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. 
Accordingly, the Awardee has the right to disclose in confidence trade secrets
to Federal, State, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law. The
Awardee also has the right to disclose trade secrets in a document filed in a
lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure. Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b).


8

--------------------------------------------------------------------------------





(i)     Trade Secrets; Confidentiality and Company Property.  Subject to Section
17(h) above, during and at all times after Awardee’s employment with the
Company:
(i)              Awardee will not disclose to any person or entity, without the
Company’s prior written consent, any Trade Secrets or other Confidential
Information (as defined below), whether prepared by Awardee or others;
(ii)            Awardee will not, except in the furtherance of the business of
the Company, use any Trade Secrets or other Confidential Information in order to
solicit, call upon or do business with any person or entity;
(iii)          Awardee will not directly or indirectly use any Trade Secrets or
other Confidential Information  other than as directed by the Company in
writing;
(iv)           Awardee will not, except in the furtherance of the business of
the Company, copy, delete and/or remove any Trade Secrets or other Confidential
Information, whether in electronic, paper, or other form, from the premises of
the Company, or from Company servers, computers, or other devices, without the
prior written consent of the Company;
(v)            All products, correspondence, reports, records, charts,
advertising materials, designs, plans, manuals, field guides, memoranda, lists
and other property compiled or produced by Awardee or delivered to Awardee by or
on behalf of the Company or by its customers (including, but not limited to,
customers obtained by the Awardee), whether or not Confidential Information,
shall be and remain the property of the Company and shall be subject at all
times to its direction and control;
(vi)          Upon termination of employment for any reason whatsoever, or upon
request at any time, Awardee shall, immediately and in no event more than three
(3) business days thereafter: (a) turnover to the Company, and not maintain any
copy of, any customer names, contact information, or other customer data stored
in any Company or personal cellular/mobile phone, smartphone, tablet, personal
computers or other electronic device(s) (collectively, “Devices”); (b) provide
to the Company, in writing, all user names, IDs, passwords, pin codes, and
encryption or other access/authorization keys/data utilized by Awardee with
respect to any Company Devices, computers, hardware or services; (c) comply with
all exit interview and/or termination processes utilized by the Company; (d)
promptly deliver to the Company all originals and copies (whether in note, memo
or other document form or on the Device(s), USB drive(s), hard drive(s), video,
audio, computer tapes, discs, electronic media, cloud-based accounts, other
formats now known or hereinafter devised, or otherwise) of all Trade Secrets or
other Confidential Information, and all property identified in Section i(v)
above, that is in Awardee’s possession, custody or control, whether prepared by
Awardee or others, including, but not limited to, the information described
above in this Section i(vi); (e) tender to the Company any Device(s), USB
drive(s), hard drive(s), video, audio, computer tapes, discs, electronic media,
cloud-based accounts, or other electronic devices or formats now known or
hereinafter devised, on which Awardee stored any Confidential Information or
Trade Secrets; and (f) arrange with the Company a safe, secure, and complete
removal/deletion of any and all remaining electronic copies of any such data or
information, including, but not limited to, the information described above in
this Section i(vi);
(vii)         “Trade Secrets” shall mean all information not generally known
about the business of the Company, which is subject to reasonable efforts to
maintain its secrecy or


9

--------------------------------------------------------------------------------





confidentiality, and from which the Company derives economic value from the fact
that the information is not generally known to others who may obtain economic
value from its disclosure or use, regardless of whether such information is
specifically designated as a trade secret, and regardless of whether such
information may be protected as a trade secret under any applicable law. Awardee
acknowledges that the Company’s Trade Secrets reside in Connecticut, and that
Awardee will access, utilize, and/or obtain such Trade Secrets.
(viii)       “Confidential Information” includes, but is not limited to:
a)               business, strategic and marketing plans and forecasts, and the
past results of such plans and forecasts;
b)               business, pricing and management methods, as well as the
accumulation, compilation and organization of such information;
c)               operations manuals and best practices memoranda;
d)               finances, strategies, systems, research, surveys, plans,
reports, recommendations and conclusions;
e)                  arrangements with, preferences, pricing history, transaction
history, identity of internal contacts or other proprietary business information
relating to, the Company’s customers, equipment suppliers, manufacturers,
financiers, owners or operators, representatives and other persons who have
business relationships with the Company or who are prospects for business
relationships with the Company;
f)                technical information, work product and know-how;
g)               cost, operating, and other management information systems, and
other software and programming developed, maintained and/or utilized by the
Company;
h)               the name of any company or business, any part of which is or at
any time was a candidate for potential acquisition by the Company, together with
all analyses and other information which the Company has generated, compiled or
otherwise obtained with respect to such candidate, business or potential
acquisition, or with respect to the potential effect of such acquisition on the
Company’s business, assets, financial results or prospects; and
i)                 the Company’s Trade Secrets (note that some of the
information listed above may also be a Trade Secret).
Awardee understands that the Company’s Confidential Information includes not
only the individual categories of information identified in this Section, but
also the compilation and/or aggregation of the Company’s information, which is
and has been compiled/aggregated via significant effort and expense and which
has value to the Company and to the Company’s employees as used in furtherance
of the Company’s business.
18.       Miscellaneous.
(a)    References herein to determinations or other decisions or actions to be
taken or made by the Company shall be made by the Administrator (as defined in
the Plan) or such other person or persons to whom the Administrator may from
time to time delegate authority or otherwise


10

--------------------------------------------------------------------------------





designate, and any such determinations, decisions or actions shall be final,
conclusive and binding on the Awardee and all persons claiming under or through
the Awardee.
(b)   This Agreement may not be changed or terminated except by a written
agreement expressly referencing this Agreement and signed by the President or
Chief Executive Officer of the Company and Awardee.
(c)    This Agreement, together with the Plan, constitutes the entire
understanding of the parties, and supersedes and cancels all prior agreements,
with respect to the subject matter hereof; provided that, this Agreement shall
not supersede, replace, or otherwise affect in any manner, the restrictive
covenant provisions or other post-employment obligations, including, without
limitation, the non-competition provisions, contained in any agreement between
Awardee and the Company or an affiliate of the Company (collectively, for
purposes of this Section, the “Employment Agreement”).  Nothing contained herein
shall adversely affect or impair the Company or its affiliate’s right to enforce
any of the restrictive covenants or other post-employment obligations contained
in the Employment Agreement, or to obtain any relief provided for therein.
Awardee agrees that Awardee’s post-employment obligations under the Employment
Agreement shall remain in effect and enforceable in accordance with the terms of
the Employment Agreement and Awardee hereby reaffirms those obligations. 
Awardee agrees that his/her obligations under Section 17 above supplement and
are in addition to, and shall not supersede, modify or otherwise affect, his/her
obligations under the Employment Agreement. The Company and its affiliates
reserve the right to enforce any restrictive covenant imposed under any
Employment Agreement and/or this Agreement, individually or collectively, at its
option.
(d)  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same Agreement. The counterparts of this Agreement may be executed and
delivered by facsimile or other digital or electronic means by any of the
parties to any other party and the receiving party may rely on the receipt of
such document so executed and delivered by facsimile or other digital or
electronic means as if the original had been received.
(e)   This Agreement will be governed by and construed in accordance with the
laws of the State of Connecticut, without regard to principles of conflicts of
laws.  The interpretation and enforcement of the provisions of this Agreement
shall be resolved and determined exclusively by the state court sitting in
Fairfield County, Connecticut or the federal courts in the District of
Connecticut and Awardee hereby consents that such courts be granted exclusive
jurisdiction for such purpose.   As additional consideration for the benefits
Awardee is receiving under this Agreement, Awardee promises not to move to
dismiss or transfer any litigation brought by the Company in Connecticut to
enforce this Agreement based on personal jurisdiction, venue, or “convenience.” 
If any section, provision or clause of this Agreement, or any portion thereof,
is held void or unenforceable, the remainder of such section, provision or
clause, and all other sections, provisions or clauses of this Agreement, shall
remain in full force and effect as if the section, provision or clause
determined to be void or unenforceable had not been contained herein.
 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Grant.
 


11

--------------------------------------------------------------------------------





UNITED RENTALS, INC.
By:                                                                              




AWARDEE:                                                             




12